Citation Nr: 0810470	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran testified before the Board at a 
hearing held at the RO in April 2004.  When this case was 
before the Board in August 2005, it was remanded to the RO 
for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2005, after the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  In September 2006, 
the veteran indicated that he had no additional evidence to 
submit in support of his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in September 2007 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in March 2001 and January 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).
The veteran claims that while serving as a coxswain in the 
Navy, he was exposed to stressors that support a PTSD 
diagnosis.  Specifically, he claims that he had a near-
drowning experience after falling into the water from a boat 
while stationed on the USS Shangri La (CVA-38).  In 
correspondence dated in June 2000, the veteran explained that 
he was on boat duty one night and fell into the ocean.  He 
stated that he was rescued by two crew members, was cold and 
wet, and had to remain in the boat until he was relieved from 
duty the next morning.  He claims that the incident was 
reported by a coxswain to his Division Officer.  He also 
identified the death of his best friend in Vietnam as a 
stressor.

The veteran's service personnel records show that he served 
in the Navy with a military occupational specialty of 
boatswain's mate during the Vietnam era, but are negative for 
service in Vietnam.  As a result of this service, he received 
the National Defense Service Medal, an award that is not 
indicative of combat in service.

The veteran's service medical records, including the June 
1965 enlistment and June 1968 separation examination reports, 
are void of findings, complaints, symptoms, or diagnoses 
attributable to PTSD or any other psychiatric disorder.

VA medical records dated in May 1983 show that the veteran 
underwent a biofeedback evaluation for cognitive tension 
headaches.  He indicated that he had an intense fear of 
drowning since his early childhood, which was exaggerated 
during his service following a near-drowning.  He had 
nightmares about drowning.  The diagnosis was drug and 
alcohol dependence, in remission.  An August 1983 record 
shows that he was admitted in May 1983 for treatment of 
substance abuse.  The records show that during his treatment 
he was cooperative and compliant, but was an angry man who 
chose to internalize his feelings.

VA social work records dated in April 1986 reflect that the 
veteran's drug use began in service and that there was no 
history of depression or mental illness.  He had experienced 
periods of depression since leaving service and expressed 
some suicidal ideation, but never made a full suicide 
attempt.  However, he was very reckless with his own safety.  
He depicted himself as a person who became violent, rude, 
mean, and vicious when under the influence of drugs.  VA 
medical records dated in October 1986 show that the veteran's 
speech was coherent.  Thoughts were logical and he denied any 
delusions or hallucinations.  Affect was flat and he denied 
depression.  He had decreased concentration and poor 
judgment.  He was diagnosed with multiple drug abuse and 
alcohol abuse by history.

VA mental health records dated in August 2000 reflect that 
the veteran was treated for stress and anxiety.  He stated 
that his depression, anxiety, and isolation were related to 
an orientation he was required to attend for work.  In 
September 2000, he stated that he was assigned to small boat 
duty during service which made him anxious because he could 
not swim.  While boarding the boat, he fell into the water 
and almost drowned.  Since then he had nightmares about 
drowning which occurred more frequently when he was under 
stress.  His symptoms included depression, nightmares, panic 
attacks, and episodes of anger.  An October 2000 treatment 
record reflects that he was alert and oriented times three 
and was cooperative with no eye contact.  He was able to 
carry on a conversation and denied hallucinations.  He was 
socially isolated, uncomfortable with people, and was unable 
to trust anyone.  He was easily agitated, but had no sleeping 
problems and his appetite was okay.  He complained that news 
coverage of the USS Cole attack and the Kursk submarine 
accident had aroused his anxiety as both incidents involved 
water which reminded him of the incident in service.

He underwent a VA mental disorders examination in March 2001.  
After reviewing the veteran's records, the examiner 
specifically noted that there was no previous diagnosis of 
PTSD.  The veteran discussed the near-drowning experience 
after falling into the water from a boat in service.  He 
explained that as a coxswain in the Navy, he was responsible 
for tying to the dock the small motor launch on which he was 
a crewman.  On one occasion, he lost his balance and fell 
into the water.  He was rescued by the crew, but because he 
was a non-swimmer, he had a panic attack.  He believed that 
this incident and the resulting panic attack caused him to 
have PTSD.  The veteran reported that he avoided contact with 
people, did not trust people, and felt that everyone wanted 
to hurt him.  On examination, his affect was tense and eye 
contact was poor.  He reported suicidal ideations, a history 
of hallucinations, sleep disturbance, and difficulty in 
making decisions about the future.  The examiner found that 
the veteran exhibited some PTSD symptoms, including avoidance 
and hypervigilance, but that he lacked all of the symptoms 
required for a full diagnosis of PTSD.  That is, he did not 
meet the DSM-IV criteria.  The examiner determined that the 
appropriate diagnosis for the veteran was major depression, 
severe and recurrent, with anxiety complicated by a history 
of polysubstance abuse.

VA medical records dated in August 2001 show that the 
veteran's symptoms included isolation, depression, and panic 
attacks.  In October 2001, he described periods of anger and 
anxiety attacks.  He stated that the events of September 11th 
vividly reminded him of his near-drowning in service.  His 
condition was diagnosed as depressive disorder, NOS (not 
otherwise specified); panic disorder with agoraphobia; and 
polysubstance abuse in remission.  Records dated in November 
2001 show that he admitted to watching shows that depicted 
murders and other types of violence and that he became 
excited when watching them.  As a result of life experiences 
involving real threats to his life in the military and other 
trauma, he continued to experience paranoia and lived 
constantly on the defensive due to fear.  He admitted feeling 
great anger and distrust of the government.  Records reflect 
treatment for depressive disorder, NOS; panic attacks with 
agoraphobia; a history of polysubstance dependence; and 
paranoid personality disorder.

VA medical records dated in March 2002 show stated that 
recent events in Afghanistan involving the loss of soldiers 
triggered painful memories of the veteran's best friend dying 
in Vietnam.  In April 2002, he was first diagnosed with PTSD 
in addition to depressive disorder, NOS; panic disorder with 
agoraphobia; personality disorder, NOS; and a history of 
polysubstance dependence.  Records dated in June 2002 reflect 
treatment of PTSD; panic disorder with agoraphobia; 
personality disorder, NOS; and a history of polysubstance use 
in remission.  He expressed feelings of sadness and 
depression, and was tearful at times.  He stated that these 
strong negative feelings were triggered by news of the bridge 
collapse in Oklahoma, triggering vivid memories of his 
traumatic drowning experience in Vietnam.  He was able to 
cope well with bouts of anxiety, but continued to complain 
about compulsive thinking that involved hurting others.  
During a mental status examination, his affect remained 
restricted but he smiled more often and eye contact was 
better.  Mood was described as okay, but moderate anxiety 
existed.  Insight was improving while judgment was fair.  
Cognition was grossly intact.  His condition was diagnosed as 
anxiety/depression, NOS; PD (personality disorder), NOS; and 
polysubstance abuse in remission.  Records dated in July 2002 
show that he randomly attacked another man on the street and 
engaged in physical assault.

VA medical records dated in January 2003 show that the 
veteran's affect remained restricted, but he smiled more 
readily and was more open.  Eye contact was better.  His mood 
was reported as stressed and moderate anxiety persisted.  
Insight was improving while judgment was fair.  Cognition was 
grossly intact.  His condition was diagnosed as 
anxiety/depression, NOS; and personality disorder, NOS.  In 
May 2003, his speech was goal-directed but he did not make 
any eye contact.  He was diagnosed with a personality 
disorder, NOS.

VA medical records dated in June 2003 show that the veteran 
was able to manage work, continued having nightmares, and was 
self-isolating.  He stated he did not feel like hurting 
himself or others and did not trust people in general.  His 
affect remained restricted.  His anxiety level was of 
moderate severity and his mood was reported as stressed, 
anxious, and tense.  Insight was improving and judgment was 
fair.  Cognition was grossly intact.

VA medical records dated in February 2004 show diagnoses of 
anxiety/depression, NOS (PTSD); personality disorder, NOS; 
and polysubstance dependence in remission.  He complained of 
continued nightmares and self-isolation, but felt 
comfortable.  During a mental status examination, affect was 
poor.  His mood was reported as stressed, anxious, and tense.  
Insight was improving while judgment was fair.  Cognition was 
grossly intact.

Pursuant to the Board's August 2005 remand, the veteran 
underwent a VA mental disorders examination in January 2007 
that was performed by the VA psychologist who had treated him 
since September 2000.  He reported that when he was helping 
to maneuver boats he fell overboard, and emerged from the 
water a different person.  He indicated that he was a non-
swimmer and was terrified.  He thought that he died after the 
incident after which he was real violent and aggressive.  He 
reported that he underwent surgery for neck carbuncles during 
service and that the government had implanted a radio 
transmitter inside his head during the operation.  He stated 
that he was attracted to any incidence of a violent nature 
both in the newspaper and on television.  He indicated that 
he had feelings of wanting to hurt others, but tried to avoid 
people when he had these feelings.  The examiner noted that 
he had been treated at VA for psychiatric disorders, 
including PTSD.  He reported that he had panic attacks three 
to four times per week; felt depressed most of the time; was 
angry and irritable most of the time; had no real interest in 
anything; and had difficulty with his memory and 
concentration.  He also had nightmares about the drowning.  
On examination, he was anxious during the interview and 
avoided eye contact.  Speech was hesitant and he avoided some 
of the examiner's questions.  Towards the examiner, he was 
suspicious, seductive, guarded, and apathetic.  He did not 
trust people or the government.  Affect was constricted and 
blunted.  Mood was depressed and dysphoric.  He was oriented 
to person and place, but not to time.  His thought process 
was unremarkable.  With respect to thought content, he was 
largely preoccupied with how he felt the government had 
affected his life in a bad way.  He felt that his problems 
were all related to falling overboard in service and the 
problems with an operation to his neck.  Regarding judgment, 
he partially understood the outcome of his behavior.  With 
regard to insight, he partially understood that he had a 
problem.  Sleep was impaired by nightmares and he was 
irritable during the day.  He had persistent auditory 
hallucinations and delusions.  He had homicidal thoughts and 
ignored the voices telling him to hurt people.  He had no 
suicidal thoughts.  Impulse control was fair, but he had 
episodes of violence.  Remote, recent, and immediate memory 
were impaired.  His condition was diagnosed as depression, 
NOS; anxiety disorder, NOS; panic disorder; and polysubstance 
abuse in prolonged admission.  The examiner explained that he 
appeared to suffer from some symptoms related to the near-
drowning experience during service.  He experienced anxiety, 
angry outbursts, irritability, nightmares, avoidance of 
people, and avoidance of situations.  He also reported 
auditory hallucinations and persecutory ideas.  However, the 
examiner opined that he did not display the full range of 
symptoms associated with PTSD.  The examiner further opined 
that a long history of polydrug abuse and alcohol abuse had 
likely exacerbated his existing psychological problems.

Pursuant to the Board's August 2005 remand, VA obtained the 
veteran's service personnel records.  In correspondence dated 
in September 2005, VA also requested that the veteran provide 
additional details concerning his PTSD stressors.  However, 
he only provided additional copies of VA medical records that 
were previously of record.  VA requested verification of the 
veteran's near-drowning from the United States Army & Joint 
Services Records Research Center (JSRRC) which in March 2006 
and April 2006 replied that a valid stressor was not provided 
for the JSRRC to research.  VA then requested copies of the 
USS Shangri-La's deck logs from the National Archives which 
in April 2007 sent a negative reply that the request exceeded 
the one-hour search that they conduct.  In correspondence 
dated in April 2007, VA again asked the veteran to provide 
more detailed information regarding his stressors, but none 
has been provided.

VA was unable to verify the veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  With respect to the veteran's claim that he 
had painful memories of his best friend dying in Vietnam, the 
service personnel records do not show that the veteran served 
in Vietnam.  Furthermore, that alleged stressor is 
unverified.  Since the veteran's stressors are unverified, 
these stressors cannot support a grant of service connection 
for PTSD.  38 C.F.R. § 3.304(f).  Additionally, no medical 
professional has diagnosed PTSD pursuant to DSM-IV and 
related that diagnosis of the death of a friend in Vietnam.

The Board concludes that service connection for PTSD is not 
warranted.  The Board finds that the veteran did not engage 
in combat with the enemy during his service.  He also did not 
provide stressors capable of verification.  Most importantly, 
he does not currently have a diagnosis of PTSD that complies 
with DSM-IV and the weight of medical evidence does not 
establish a link between current symptomatology and the in-
service stressors.  While the VA medical records show that he 
was treated for PTSD in the past, none of these treatment 
records relate the veteran's past PTSD to his service.  In 
addition, March 2001 and January 2007 VA examination reports 
show that the veteran exhibited only some symptoms of PTSD.  
The examiners found that a diagnosis of PTSD was not 
warranted.  The weight of evidence demonstrates that the 
veteran does not currently suffer from a mental disorder that 
meets the requirements of 38 C.F.R. § 4.125 and DSM-IV for a 
diganosis of PTSD.  In addition, the medical evidence does 
not relate any of the veteran's current psychological 
disorders to his service.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present diagnosis of PTSD, the 
disability for which benefits are sought.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of PTSD, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).

In addition, even were PTSD currently diagnosed, the evidence 
does not show that any of the veteran's claimed stressors 
have been objectively verified.  Therefore, any diagnosis of 
PTSD would be based upon unverified stressors and solely on 
the subjective account of the veteran.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


